Filed 2/29/16 Lepore v. Kelsey-Hayes Co. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR




                                                                     A137451
GERALDINE BIERNER LEPORE et al.,
         Plaintiffs and Appellants,                                  ORDER DENYING PETITION
                                                                     FOR REHEARING AND
v.                                                                   MODIFYING OPINION
KELSEY-HAYES COMPANY et al.,
         Defendants and Respondents.                                 (San Francisco County
                                                                     Super. Ct. No. CGC09275411)


THE COURT:

      Defendant Navistar, Inc.’s February 23, 2016 petition for rehearing is denied.
Further, the opinion is ordered modified as follows:

       The second paragraph on page 11 (beginning with “Villegas testified that the Port
had a ‘consistent’ policy of using OEM products . . .”) should be deleted in its entirety.

       The last paragraph beginning on page 24 and ending on page 25 (beginning with
“Plaintiffs met their burden. . .”) should be replaced with the following paragraph:

        “Plaintiffs met their burden. In opposition to Navistar’s motion, they presented
evidence that International and Navistar were among the manufacturers and suppliers of
vehicles, equipment, and replacement parts used in the CED, that the CED serviced
heavy trucks, construction equipment, and dump trucks made by International, that
approximately a third of the dump trucks in the Port’s training fleet were made by
International Harvester, and that the Port received replacement brakes from Navistar on
‘a lot’ of occasions. There was also evidence that brake work was done ‘all the time’


                                                             1
while Roman and Lepore were present, and Roman testified directly that he saw brake
work done on wheeled International equipment in Lepore’s presence in the CED between
1974 and 1983.”


      There is no change in judgment.




 Dated: _________________                    _____________________________, P.J.




                                         2
Filed 2/8/16 Lepore v. Kelsey-Hayes Co. CA1/4 (unmodified version)
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


GERALDINE BIERNER LEPORE et al.,
         Plaintiffs and Appellants,
                                                                     A137451
v.
KELSEY-HAYES COMPANY et al.,                                         (San Francisco County
                                                                     Super. Ct. No. CGC09275411)
         Defendants and Respondents.


         Plaintiffs1 appeal after the trial court granted summary judgment to defendants
Ford Motor Company (Ford), Navistar, Inc. (Navistar), Gibbs International, Inc. (Gibbs),
and Kelsey-Hayes Company (Kelsey-Hayes) (collectively, defendants) in this wrongful
death action based on Lepore’s exposure to asbestos. They contend the trial court erred
in granting summary judgment and in excluding evidence submitted in support of their
motion for a new trial. We shall reverse the judgments as to Ford, Navistar, and Kelsey-
Hayes and affirm the judgment as to Gibbs.
                  I.    STANDARD OF REVIEW OF SUMMARY JUDGMENT
         “We review a grant of summary judgment de novo. [Citation.] In performing our
de novo review, we employ a three-step analysis. ‘First, we identify the issues raised by
the pleadings. Second, we determine whether the movant established entitlement to

         1
        The named plaintiffs are Geraldine Bierner Lepore, individually and as
successor-in-interest to decedent Gene Lepore, Kristin Marie Reinholz, and Michael
James Lepore. Decedent Gene Lepore was the original plaintiff in this action.
References herein to “Lepore” are to decedent Gene Lepore.


                                                             1
summary judgment, that is, whether the movant showed the opponent could not prevail
on any theory raised by the pleadings. Third, if the movant has met its burden, we
consider whether the opposition raised triable issues of fact.’ [Citations.] To shift the
burden, the defendant must conclusively negate a necessary element of the plaintiff’s
case or demonstrate there is no triable issue of material fact requiring a trial. [Citation.]
If the evidence does not support judgment in the defendant’s favor, we must reverse
summary judgment without considering the plaintiff’s opposing evidence. [Citation.]
Any evidence we evaluate is viewed in the light most favorable to the plaintiff as the
losing party; we strictly scrutinize the defendant’s evidence and resolve any evidentiary
doubts or ambiguities in the plaintiff’s favor. [Citation.]” (Barber v. Chang (2007)
151 Cal. App. 4th 1456, 1462–1463 (Barber).)
       Thus, in considering a motion by a defendant, “ ‘ we determine with respect to
each cause of action whether the defendant seeking summary judgment has conclusively
negated a necessary element of the plaintiff’s case, or has demonstrated that under no
hypothesis is there a material issue of fact that requires the process of trial . . . .’ (Guz[ v.
Bechtel National, Inc. (2000)] 24 Cal.4th [317,] 334.) [A defendant bears] the burden ‘to
make a prima facie showing of the nonexistence of any triable issue of material fact; if he
carries his burden of production, he causes a shift, and the opposing party is then
subjected to a burden of production of his own to make a prima facie showing of the
existence of a triable issue of material fact.’ (Aguilar[ v. Atlantic Richfield Co. (2001)]
25 Cal.4th [826,] 850 [(Aguilar)], italics added.)” (Hawkins v. Wilton (2006)
144 Cal. App. 4th 936, 940; see also Binder v. Aetna life Ins. Co. (1999) 75 Cal. App. 4th
832, 840 [responding plaintiff has no evidentiary burden unless moving defendant has
first met initial burden].) In order to meet its burden on a claim for which the plaintiff
would have the burden of proof by a preponderance of the evidence, “the defendant must
present evidence that would preclude a reasonable trier of fact from finding that it was
more likely than not that the material fact was true [citation], or the defendant must
establish that an element of the claim cannot be established, by presenting evidence that
the plaintiff ‘does not possess and cannot reasonably obtain, needed evidence.’ ” (Kahn


                                                2
v. East Side Union High School Dist. (2003) 31 Cal. 4th 990, 1003; and see Aguilar,
25 Cal.4th at p. 850.)
       Plaintiffs contend defendants’ motions for summary judgment were insufficient to
show entitlement to summary judgment, that is, to shift the burden to plaintiffs; they also
contend they presented evidence that raised a triable issue of material fact as to each
defendant.
                                    II. BACKGROUND
       The operative complaint in this action alleged that Lepore was exposed to asbestos
at his workplace and that as a result he contracted mesothelioma and died of it. Plaintiffs
asserted causes of action for negligence (wrongful death), strict liability, products
liability, survivorship, and loss of consortium against multiple defendants. Motions for
summary judgment brought by four of those defendants are at issue in this appeal.
       None of the defendants disputed that Lepore had been exposed to asbestos during
the course of his work. All four motions relied on the theory that there was no admissible
evidence that the products they supplied, distributed, or sold were a source of that
exposure.
   A. Evidence in Support of Ford’s Motion
       Lepore was a civilian employee at the Naval Construction Battalion Center at Port
Hueneme (the Port) beginning in 1974. His job was to identify training needs for all
personnel at Port Hueneme, including trades people, supervisors, and management, and
to locate training programs to meet those needs. He was not a mechanic. His office was
in the Port’s main administration building, about half a mile from the Construction
Equipment Division (CED), where all vehicle repair work was performed. When Lepore
was choosing training programs, he would go to the CED while mechanics were
performing their work. That work included working on vehicles’ brakes. Vehicles had
their brakes “arced” or “grinded” in the brake shop area.




                                              3
       Donald Bangs, a heavy equipment mechanic at Port Hueneme,2 testified that
mechanics in the CED performed any type of repair that a vehicle, truck, or piece of
heavy equipment needed, including changing engine and transmission oil; lubricating
wheel bearings; working on radiators, hoses, thermostats, fans, belts, water pumps,
alternators, generators, regulators, and starters; inspecting and repairing fuel systems,
carburetors, and injectors; changing spark plugs and batteries; doing smog work and body
work; and replacing and repairing wiring. Bangs could not specify any piece of
equipment upon which work was performed in Lepore’s presence. A variety of
passenger cars and trucks were repaired in the CED; Bangs recalled sedans and light
trucks made by Ford, Chevrolet, Chrysler, and GMC, medium trucks made by Ford and
Chevrolet, and heavy trucks made by Ford, Chevrolet, International, White, Freightliner,
Kenworth, and Peterbilt. Mechanics worked on forklifts made by Yale, Case, Crown,
Hyster, and Clark, trailers made by Fruehauf and Lowboy, construction equipment made
by Caterpillar, International, John Deere, Euclid, and Terex, and cranes made by P&H,
Linkbelt, Grainger, and Grove. A variety of brands of brakes were used in the building,
including Bendix, Rockwell, American Block, EIS, and Grizzly.
       According to the deposition of Robert Bailey, who worked in the CED’s
purchasing department from about 1975 and 1995, replacement parts came not only from
original equipment manufacturers (OEM’s), such as Ford or Dodge, but from aftermarket
manufacturers. The CED used replacement brakes or brake linings made by Raybestos,
Ford, Dodge, Mopar, Delco, Borg-Warner, Apex, International, John Deere, Clark,
Hyster, and Wagner, clutches made by Borg-Warner, Spicer, International, and Allison,
and gaskets made by Fel-Pro, Gates, Onan, International, and Cummins.
       In his deposition, Lepore was asked if he could recall the make and model of any
particular vehicle on which he saw brake work performed. He responded, “[O]n any
given day it could have been any one of the products.” He never stayed to watch a brake
job from start to finish. He also testified that he did not know the brand name or

       2
         Bangs was a mechanic in the CED beginning in 1970, and later held a variety of
jobs, including shop division director, a position he held until 1997.

                                              4
manufacturer of any brakes he saw removed and that he did not know who supplied the
brakes on any vehicles he saw repaired. He testified that he saw mechanics modify, sand,
grind, or abrade clutches, but could not identify the brand names of any products he saw
used. He saw mechanics removing gaskets on heavy trucks or heavy equipment, but
could not recall the brand name or manufacturer of any gasket he saw removed, did not
recall power tools being used to remove them, and did not know if the gaskets were
original to the vehicles.3
       Lepore’s colleague Vince Roman testified that he could not identify the model,
year, or maintenance history of any Ford vehicle that he and Lepore saw while brake,
clutch, or engine work was being done on it. Nor could he say whether any of the
equipment that was removed was original to the vehicle.
       Ford propounded special interrogatories to plaintiffs. Its first interrogatory asked
plaintiffs to state each fact supporting their contention that Lepore was exposed to
asbestos-containing products marketed by Ford. As pertinent to the question of whether
Ford products were the source of Lepore’s exposure to asbestos, plaintiffs’ response
stated: “Decedent, Gene Lepore, was exposed to asbestos dust from asbestos-containing
original equipment manufactured, distributed and sold by Ford Motor Company (“Ford”),
including but not limited to sedans, light trucks, heavy trucks, trailers, and other heavy
equipment which contained asbestos containing brake assemblies, clutch components and
gaskets, through his work at Port Hueneme from approximately 1974 through the late
1990s. Decedent was present while workers in the Construction Equipment Department
(“CED”) removed, installed, repaired and otherwise disturbed Ford original equipment
friction materials, including but not limited to brakes, clutches and gaskets. The asbestos
containing replacement parts used by the CED workers on the Ford original equipment
were distributed and supplied by Ford. For additional details, Plaintiffs refer defendant to



       3
         There appears to be no dispute that asbestos is released when certain tasks, such
as arcing or grinding, are performed on asbestos-containing brakes, clutches, and gaskets.


                                              5
the deposition of Gene Lepore, taken March 2–6, 2010 and the deposition of Bob Bailey,
taken April 28–29, 2010 and June 28–29, 2011.”4
       In response to interrogatories that asked them to identify all persons with
knowledge that Lepore was exposed to asbestos-containing products marketed by Ford
and to state all pertinent facts known to them, plaintiffs named Robert Bailey, Donald
Bangs, and Antonio Villegas, and continued, “Plaintiffs cannot tell you everything that
the witnesses know, as they have not yet been deposed and have not yet been fully
interviewed. They are expected to identify FORD equipment. [¶] Beyond this, Plaintiffs
have no information about persons having relevant knowledge other than those persons
mentioned at prior depositions. Discovery and investigation are continuing.”
       Another interrogatory asked plaintiffs to identify each document supporting their
contention that Lepore was exposed to asbestos-containing products marketed by Ford.
Plaintiffs’ response first noted that Ford was aware of documents indicating that Ford’s
products contained asbestos, then went on to identify the depositions of Lepore, Bailey,
and Mark Taylor, without specific page references.5 Plaintiffs concluded by saying
“Discovery and investigation are continuing.”
       The interrogatories asked plaintiffs to identify each Ford vehicle on which
asbestos-containing products were installed or removed and to which Lepore was


       4
          The remainder of the response states that Ford had admitted that its equipment
included asbestos-containing brake assemblies, clutch components, and gaskets, and that
it distributed and supplied asbestos-containing replacement parts, that Ford was liable
because it installed asbestos-containing brakes and that it knew they were dangerous, that
Ford designed the brakes in a manner that required workers to encounter asbestos during
repair work, that it required asbestos replacement brakes, and that it did not recommend
or require its users to take precautions against asbestos. The factual question at issue in
connection with Ford’s motion for summary judgment is not whether its products
contained asbestos or whether work on them entailed exposure to asbestos, but whether
Lepore was exposed to asbestos from Ford products in the course of his work.
       5
         The reference to Mark Taylor stated: “Depositions of Mark Taylor, including
that taken on August 26, 2008, in Clawson v. AC and S, Inc. et al.” There is no
indication Taylor (apparently an employee of Ford) provided information pertinent to the
question of whether Lepore was present when asbestos was released from Ford products.

                                             6
exposed, and to describe each asbestos-containing product marketed by Ford to which
Lepore was exposed during installation or removal. Plaintiffs identified the vehicles as
“Ford vehicles, light trucks, heavy trucks, trailers, and other heavy equipment,” and the
products as “asbestos containing brake assemblies, clutch components and gasket
materials distributed and sold by Ford and asbestos containing replacement brake, clutch
and gasket materials supplied by Ford.” Each response concluded, “Discovery and
investigation are continuing.”
       None of the remaining interrogatory responses provided facts supporting a
contention that Ford products were a source of asbestos to which Lepore was exposed at
Port Hueneme.
   B. Plaintiffs’ Evidence in Opposition to Ford’s Motion
       Plaintiffs submitted evidence that mechanics at Port Hueneme serviced vehicles
every weekday and some Saturdays. Beginning in the early 1970’s, about 150 to 250
vehicles per month were serviced in the CED; “later on,” between 85 to 150 pieces of
equipment were worked on each day. The Seabee school at the Port had a fleet of about
300 vehicles, and the mechanics at the CED repaired and “rebrake[d]” the vehicles. The
vehicles would be phased out and replaced with new vehicles every few years. OEM
replacement parts were used on the vehicles in the fleet most of the time. Suppliers of
replacement parts included Quinn, Gibbs, Catlin’s, NAPA, Oxnard Auto Parts, Camarillo
Auto Parts, Detricks, Ford, General Motors (GM), Chrysler, and International. Bailey
recalled receiving clutches from a number of makers between 1978 and 1986, including
Ford. According to Bailey, if Port Hueneme “ordered a stock number that related to
Dodge, for example, we would get Dodge parts. [¶] If it was Ford, we’d get Ford parts.”
       Some of the vehicles in Port Hueneme’s fleet were Fords. Lepore recalled Ford
sedans and pickups in the fleet, but could not estimate what percentage of the fleet were
Fords. Bangs testified that a number of makes of vehicles, including Ford sedans, light
trucks, medium trucks, and heavy trucks, underwent work in the CED.
       Bangs testified in his deposition that he would see Lepore in the CED while
vehicles underwent work. The mechanics would use compressed air to begin cleaning


                                             7
the brake assemblies, making the air dusty. This would occur every day. Some dust was
left on the work surfaces of the shop. Bangs testified that Lepore would be in the area
when mechanics used compressed air to clean brake assemblies within a few feet of him.
The mechanics did not stop their work when Lepore was present. According to Bangs, it
was common to see Lepore in the vicinity when brakes, clutches and gaskets were
removed and replaced on Ford vehicles.
       Plaintiffs’ evidence showed that Lepore visited the CED frequently. Lepore
testified that he was there every other day when he began working at Port Hueneme, and
that mechanics frequently performed maintenance and repair work in his presence,
including brake work. Bangs testified that Lepore visited the CED two or three times a
week during the 1970’s and 1980’s, and Roman testified that he and Lepore were
“continuously” in the CED and that he was present with Lepore when brake work was
being done on Ford vehicles.6
   C. Evidence in Support of Navistar’s Motion7
       Navistar is a manufacturer of trucks and construction equipment. Plaintiffs
alleged, and Navistar does not dispute, that Navistar is the successor in interest to
International Harvester Company and/or the International Truck and Engine Corporation
(sometimes referred to as International) and that it is liable for International’s acts and




       6
         Plaintiffs also submitted an expert declaration of Rudy Limpert, Ph.D., a
mechanical engineer. Dr. Limpert opined that virtually all American cars built before
1980 had rear drum brakes, that non-asbestos lined brake shoes were not generally
commercially available at the time, and that until approximately 1990, Ford vehicles with
rear drum brakes were designed to contain asbestos-lined brake shoes and were required
to use asbestos-containing replacement materials. As we will discuss below, the trial
court sustained Ford’s objections to much of Dr. Limpert’s declaration.
       7
         Except as necessary to understand Navistar’s motion, we will not repeat evidence
that is duplicative of evidence submitted in support of Ford’s motion.


                                              8
omissions. The CED serviced heavy trucks and construction equipment manufactured by
International.8
       Lepore recalled seeing mechanics in the CED perform brake, clutch, and gasket
work, but that he could not identify any particular make and model of vehicle, and could
not identify the manufacturer of any components he saw removed or installed. He did not
recall whether he had seen work performed on an International vehicle. He did not have
any information about the prior maintenance history of International Harvester trucks he
saw at Port Hueneme, or whether the brake systems, clutches, or gaskets were original to
the trucks.
       Bangs testified that he could not identify the make, model, brand, manufacturer, or
supplier of any vehicle or piece of equipment he was working on when Lepore was
present. Many types of vehicles and construction equipment, made by many different
manufacturers (including International), were repaired at the CED. Replacement parts
came from many different manufacturers. Bangs recalled brakes manufactured by
Bendix, Rockwell, American Block, Wagner, EIS, Rayblok or Raybestos, Grayblock or
Graystone, and Grizzly. He recalled replacement clutches made by Spicer, Borg-Warner,
Wagner, Bendix, and Graystone, and replacement gaskets made by Victor, Fel-Pro, and
Cummins. Bangs also recalled other suppliers of replacement parts and materials for Port
Hueneme: Quinn, Gibbs, Catlin’s, NAPA, Oxnard Auto Parts, Camarillo Auto Parts,
Detricks, Ford, GM, Chrysler, and International.
       Bailey walked through the garage with Lepore on various occasions, but could not
recall specific products that were being used at the time. He sometimes bought
aftermarket brakes, clutches, and gaskets for International vehicles. There were weeks
when Lepore visited the CED three, four, or five times, and there were also stretches
when he did not visit for as much as a month.


       8
         Bangs testified that the range of “heavy equipment” included two-and-a-half ton
trucks, five-ton trucks, ten-ton dump trucks, twenty-ton dump trucks, graders, bulldozers,
front-end loaders, compactors, ditch diggers, asphalt paving machines, and steam
cleaners.

                                            9
       Lepore’s colleague, Roman, testified the he could not identify by make, model,
and maintenance history any International vehicle he saw undergoing brake work, clutch
work, or engine work that involved gaskets while he and Lepore were present. He did
not know if the material he saw removed was original to the vehicle. He did not recall
seeing boxes from International with brakes, clutches, or gaskets at the CED when he was
with Lepore.
       Navistar propounded written discovery to plaintiffs seeking all facts supporting
their contention that Lepore was exposed to asbestos-containing products marketed by
Navistar and each person with knowledge of those facts. In their interrogatory responses,
plaintiffs stated, “Decedent, Gene Lepore, was exposed to hazardous asbestos dust from
asbestos-containing Navistar, Inc., as successor in interest to International Harvester
(hereinafter ‘Navistar’), original equipment, including but not limited to pickup trucks,
heavy duty trucks, trailers, and construction equipment, through his work at Port
Hueneme from approximately 1974 through the late 1990s. Decedent was present while
workers in the Construction Equipment Department (‘CED’) removed, installed, repaired
and otherwise disturbed Navistar original equipment friction materials, including but not
limited to asbestos-containing brakes, clutches and gaskets. The asbestos-containing
replacement parts used by the workers on the Navistar original equipment were
distributed and supplied by Navistar.” Plaintiffs identified Bailey and Bangs as those
with knowledge supporting their contention that Lepore was exposed to Navistar’s
asbestos-containing products. Navistar later propounded supplemental discovery asking
plaintiffs to review their interrogatory responses and update them. In February 2011,
plaintiffs responded that Lepore was regularly present in the CED when repair work on
Navistar equipment and vehicles was performed, including brake work, that the vehicles
and equipment were purchased new and the mechanics used asbestos-containing OEM
replacement parts, and that mechanics worked on Navistar vehicles in Lepore’s presence
removing Navistar-supplied asbestos-containing parts. Plaintiffs identified Bailey, Bangs,
and Roman as witnesses who testified to these facts.



                                             10
   D. Plaintiffs’ Evidence in Opposition to Navistar’s Motion
       In opposition to Navistar’s motion, plaintiffs submitted excerpts from Bangs’s
deposition, in which he testified that vehicles and construction equipment made by Ford,
International Harvester, Caterpillar, John Deere, Grove, Hyster, P & H, Linkbelt, Euclid,
Terex, Ford, and GMC were repaired in the CED, where Lepore visited. Replacement
parts were supplied by Quinn, Gibbs, Catlin’s, NAPA, Oxnard Auto Parts, Camarillo
Auto Parts, Detricks, Ford, GM, Chrysler, and International. Bangs testified that
International Harvester or Navistar-branded replacement brakes, clutches, and gaskets
were used at Port Hueneme, but acknowledged that he had not seen the packaging for the
brakes or clutches and that non-OEM replacement brakes could be used on International
equipment. The training fleet at Port Hueneme included between 15 and 20 dump trucks,
of which approximately a third were made by International Harvester.
       Villegas testified that the Port had a “consistent” policy of using OEM products on
heavy equipment, such as construction equipment, cranes, dump trucks, large trailers, and
off-road equipment between the early 1970’s and 1984. International manufactured
wheeled heavy-duty equipment such as 20-ton truck tractors and scrapers.
       Roman testified that brake jobs were performed “all the time” when he and Lepore
were present, and that he saw brake work done on International equipment while he and
Lepore were present in the CED. He associated International with construction
equipment such as scrapers, graders, and bulldozers, and also recalled large International
pickup trucks.
       Bailey testified that between 1978 and 1986, he ordered brake linings and clutches
from a number of manufacturers, including International. On “a lot” occasions, the Port
received replacement brakes from Navistar.
   E. Gibbs’s Motion for Summary Judgment
       Gibbs acknowledges that it sold to the Port some of the replacement parts for
Navistar vehicles. In its motion for summary judgment, Gibbs relied on much of the
same evidence relied upon by Ford and Navistar, which we have recited above. In
addition, Gibbs submitted evidence that Bailey testified that he did not know how often


                                             11
he bought brakes for Navistar vehicles from Gibbs, that he could not say whether Lepore
was ever present when one of those brakes was installed on a Navistar vehicle, that he
could not identify a vehicle or vehicles for which he obtained supplies at Gibbs, that he
did not recall obtaining clutches for Navistar vehicles from Gibbs, and that he could not
recall any specific type of gasket he obtained from Gibbs.
       Roman did not know the source of the replacement parts used in the CED. He did
not know the brands of any replacement parts he saw installed when he was with Lepore,
and did not recall seeing boxes from International with a brake, clutch, or gasket while he
was with Lepore.
   F. Plaintiffs’ Evidence in Opposition to Gibbs’s Motion
       In addition to evidence they submitted in response to the motions for summary
judgment we have previously discussed, plaintiffs submitted evidence that Gibbs sold
automotive replacement parts that may have included asbestos-containing brake parts
under the names Fleetrite and International Harvester. Roman testified that the CED fleet
included International trucks and heavy equipment, among other brands.
       Bailey testified that he obtained Navistar replacement parts, including brakes,
clutches, and gaskets from Gibbs, and Bangs confirmed that Port Hueneme used
replacement parts from Gibbs, among a number of other vendors. The Port’s fleet
included many Navistar vehicles. Bailey recalled seeing Navistar brakes.
       Port Hueneme’s vehicles were sometimes serviced at Gibbs’s facility, and Gibbs
would use only International Harvester replacement parts.
       Plaintiffs also submitted portions of the deposition of Antonio Villegas, a
mechanic at Port Hueneme, who testified that OEM parts were normally used on heavy
equipment at the port, and that heavy equipment at the CED was made by a number of
manufacturers, including International, Mack, Athey, John Deere, Huff, Sterling,
Brockway, Caterpillar, Euclid, GM, and Pettibone. Villegas testified that he frequently
saw Lepore in the brake shop.




                                            12
   G. Kelsey-Hayes’s Motion for Summary Judgment
      Kelsey-Hayes is a manufacturer of brake systems. In support of its motion for
summary judgment, Kelsey-Hayes presented evidence that in his deposition,9 Lepore did
not identify Kelsey-Hayes or Fruehauf10 as the brand, manufacturer, or supplier of any
equipment, vehicle, or replacement part that he recalled in connection with his
employment at Port Hueneme. Lepore also testified he did not know the brand name or
manufacturer of the brakes that were removed from vehicles in his presence or who
supplied the brakes or axles on any vehicles he saw repaired.
      In his deposition, Bailey identified various brands and manufacturers of vehicles,
equipment, and replacement parts that may have been used at Port Hueneme, but he did
not recall hearing of Kelsey-Hayes. He believed the Port might have obtained parts for
Fruehauf vehicles from Gibbs or White Truck.
      Bangs testified that he had heard of Kelsey-Hayes but did not know whether it
made any automotive product. He recalled seeing brake work being done on Fruehauf
trailers in the CED, but did not know if the components installed were OEM equipment.
      Roman testified that he could not identify any particular vehicle that was repaired
while he was in Lepore’s presence, and could not specify the work that was performed,
the maintenance history of the vehicles, or whether the parts removed or installed were
original equipment. He had never heard of Kelsey-Hayes or Fruehauf.
      Villegas testified that he recalled removing original brakes and gaskets from
Fruehauf trailers, but he did not recall whether Lepore was present when he did so. He
also testified that Lepore was in the CED “quite often.” He did not know whether Lepore
was present when he removed or installed a Kelsey-Hayes brake product.

      9
        Kelsey-Hayes was not a party to Lepore’s personal injury action at the time his
deposition was taken. In its motion for summary judgment, Kelsey-Hayes contended
Lepore’s deposition testimony was inadmissible against it because it did not have the
opportunity to question him.
      10
          There appears to be no dispute for purposes of this motion that Kelsey-Hayes is
liable for acts and omissions in connection with Fruehauf vehicles. Fruehauf
manufactured and sold trucks with asbestos-containing brake linings.

                                            13
       Villegas associated brake parts and components with the name Kelsey-Hayes. He
recalled seeing the name Kelsey-Hayes on packaging. He could not recall a particular
vehicle for which he removed or installed a Kelsey-Hayes brake product.
   H. Plaintiffs’ Opposition to Kelsey-Hayes’s Motion
       In opposition to Kelsey-Hayes’s motion for summary judgment, plaintiffs
submitted evidence that Kelsey-Hayes products were used at the CED throughout the
period from 1972 to 1984. Most brake products were arced in the CED. Port Hueneme’s
fleet included Fruehauf trailers. Port Hueneme continuously bought new trailers,
including Fruehauf trailers.
       Villegas testified that Lepore was in the brake shop frequently. When asked if he
had arced Kelsey-Hayes brand brakes when Lepore was present, Villegas replied, “Yes,
we arced a lot in that era.” When asked how many times he arced Kelsey-Hayes brand
brakes with Lepore present, he replied, “I couldn’t tell you the numbers, but we did it on
a daily occurrence.” When asked how he knew Lepore was present when he arced
Kelsey-Hayes brakes, Villegas replied, “Well, I knew him. I seen him all the time,” and
explained that Lepore visited the shop frequently. He also explained that the CED used
Kelsey-Hayes parts frequently. He was asked, “So your testimony that you arced Kelsey-
Hayes brand brakes with Mr. Lepore present at times, is that based on your recollection
of doing that, or is that based on something else?” Villegas replied, “That’s correct, my
recollection.” He was asked again, “It’s based on your recollection?” and he replied,
“That is correct.” Bangs also answered in the affirmative to the question, “Do you
remember Mr. Lepore being present when anyone else was doing any kind of brake work
on a Fruehauf trailer between 1973 and 1990?”
   I. Summary Judgment and Motions for New Trial
       The trial court granted summary judgment to all four defendants on the grounds
each defendant had met its initial burden and that plaintiffs had failed to present evidence
creating a triable issue of fact as to whether Lepore was exposed to asbestos-containing
products attributable to defendants.
       Plaintiffs filed motions for a new trial as to all four defendants.


                                              14
       In support of each new trial motion, plaintiffs submitted the expert declaration of
John Templin, an industrial hygienist. In his declaration, Templin explained that once
asbestos fibers are released into the air, they remain in the air “for quite some time”
before alighting on surfaces. He also opined that “asbestos exposure occurs not only at
the time and place of operation, but is known to occur well after the fact by virtue of the
fact that asbestos fibers can be suspended and re-suspended for long periods of time. In
the field of industrial hygiene, and particularly with respect to asbestos, there is a well-
recognized principle called re-entrainment. Re-entrainment describes the phenomenon
by which energy imparted by sources such as air movement, vibration, foot traffic, etc.
can repeatedly render previously settled dust of very small size or mass airborne again.
Re-entrainment can be caused by ordinary movement of people and objects. It can also
be caused by air currents. It is caused by disturbances to the environment, such as
sweeping, cleaning, blowing down areas, and even just walking through asbestos dust
and debris.” He continued, “Because of the impact of re-entrainment on asbestos
particles in the absence of rigorous containment and clean up methods, it is more likely
than not that fibers and particles which are released from asbestos-containing materials in
the environment prior to entry by any occupant will continue to contaminate that space.”
       Moreover, according to Templin, as workers “blew out” their bays, “the [asbestos]
fibers would be blown throughout the space to the adjacent bays and beyond. Thus, the
dust to which Mr. Lepore and the workers at CED were exposed was not only the dust
from a particular job from a particular point in time, but was the dust which was created
by all of the workers in sum and total. The dust to which they were exposed was not only
from their own work which was performed on particular vehicles on particular days, but
was the dust from all the vehicles which were worked on that day and for weeks and
months before, since the use of the air hoses would have continuously re-suspended dust
from brake jobs and clutch jobs past. [¶] . . . The dust created by the mechanical work
traveled throughout the facility. Therefore, not only would Mr. Lepore and the
mechanics be exposed to the brake dust from all brake jobs currently being performed,
but from those done in the preceding weeks and months.” Moreover, he explained,


                                              15
residual asbestos fibers from previous brake removals can remain present in wheel wells
indefinitely and be blown out during later brake jobs. Thus, in his view, Lepore “did not
need to be immediately adjacent to such work at the precise moment it was being done in
order to be exposed.” Based on these factors, as well as the frequency of the work done
on defendants’ vehicles and equipment and the frequency with which Lepore visited by
CED, Templin opined that Lepore was exposed to asbestos from work done on
defendants’ vehicles and parts.
       In support of the new trial motions as to Gibbs and Navistar, plaintiffs also
submitted a declaration of Robert Bailey, stating that Gibbs was the Port’s main source
for International replacement brakes, clutches, and gaskets, and that it was uncommon to
use non-OEM replacement parts on International equipment. In support of their motion
as to Kelsey-Hayes, they submitted a declaration of Antonio Villegas stating that his
recollection that he saw Lepore in the area while Kelsey-Hayes brakes were being arced
was based on his own personal observation.
       The trial court denied the new trial motions. In doing so, it found the Templin
declaration was not “newly discovered evidence” for purposes of Code of Civil
Procedure section 657, subdivision (4), because it could have been produced in
opposition to the motions for summary judgment. The court likewise found that the
declarations of Bailey and Villegas were not newly discovered evidence.
                                    III.    DISCUSSION
   A. Standards for Asbestos Litigation
       “A plaintiff claiming asbestos-related injuries must establish some exposure to the
asbestos-containing product or activity for which the defendant is responsible. [Citation.]
If there has been no exposure, the plaintiff cannot demonstrate that the defendant caused
his or her injuries. [Citation.]” (Collin v. CalPortland Co. (2014) 228 Cal. App. 4th 582,
589 (Collin).) Thus, “[a] threshold issue in asbestos litigation is exposure to the
defendant’s product. The plaintiff bears the burden of proof on this issue. [Citations.] If
there has been no exposure, there is no causation. [Citation.] Plaintiffs may prove
causation in an asbestos case by demonstrating that the plaintiff’s or decedent’s exposure


                                             16
to the defendant’s asbestos-containing product in reasonable medical probability was a
substantial factor in contributing to the aggregate dose of asbestos the plaintiff or
decedent inhaled or ingested, and hence to the risk of developing asbestos-related cancer.
[Citation.]” (McGonnell v. Kaiser Gypsum Co. (2002) 98 Cal. App. 4th 1098, 1103
(McGonnell); see Rutherford v. Owens-Illinois, Inc. (1997) 16 Cal. 4th 953, 976–977.)
Direct evidence of exposure is not required; rather, the plaintiff may show from
circumstantial evidence that defendant’s asbestos-containing product was “sufficiently
prevalent” at the work site to warrant an inference that he was exposed to it in the course
of his work with or around asbestos. (Lineaweaver v. Plant Insulation Co. (1995)
31 Cal. App. 4th 1409, 1420 (Lineaweaver).)
   B. Ford Shifted the Burden to Plaintiffs
       Plaintiffs contend Ford’s evidentiary showing was insufficient to shift to them the
burden to raise triable issues of fact.
       Ford showed that Lepore visited the CED while mechanics performed their work,
but that neither Lepore nor anyone else known to plaintiffs could recall a specific vehicle
that underwent work or a specific part that was used in Lepore’s presence. In its motion,
Ford did not dispute that work in the CED, including work with brakes, gaskets, and
clutches, could have caused a release of asbestos, and also did not dispute that Ford
vehicles were present in the CED. However, Ford showed that mechanics in the CED
performed many other types of repairs on vehicles, that they worked on cars, trucks,
construction equipment, and trailers made by many different manufacturers, and that
replacement parts by many manufacturers, both OEM and aftermarket, were used in the
CED.
       Plaintiffs draw our attention to no case in which a similar showing has been held
insufficient to shift the burden on summary judgment in an asbestos case. As plaintiffs
recognize, a defendant can meet its burden on summary judgment by showing, through
deposition testimony or the plaintiffs’ factually devoid responses to comprehensive
discovery justifying an inference of an absence of evidence, that the plaintiffs cannot
establish an element of their case. (Casey v. Perini Corp. (2012) 206 Cal. App. 4th 1222,


                                             17
1228–1231 (Casey); Andrews v. Foster Wheeler LLC (2006) 138 Cal. App. 4th 96, 102–
103 (Andrews).)
       The cases upon which plaintiffs primarily rely are Casey and Andrews. John
Casey, the decedent in Casey, worked as a plumber and pipefitter at numerous jobsites,
and was later diagnosed with mesothelioma. The defendant, Perini Corporation, had
allegedly been the general contractor at three of those jobsites. (Casey, supra,
206 Cal.App.4th at p. 1225.) Casey’s deposition testimony revealed that he did not know
if any of the products he used or others used in his presence contained asbestos, he could
not identify the brand name, manufacturer, or supplier of any materials that generated
dust later swept up or disturbed by Perini workers, and he did not know if the dust to
which he was exposed contained asbestos. (Id. at pp. 1225–1226.) The plaintiffs’
interrogatory responses claimed that Casey had been exposed to asbestos-containing
surfacing materials at the jobsites, but never identified the brand name or suppliers of any
surfacing materials used at the jobsites, provided no evidence regarding the contents of
the construction materials used at the jobsites, and did not identify anyone with
knowledge of the contents of such materials. (Id. at p. 1226.)
       The trial court granted Perini’s motion for summary judgment, and this court
affirmed the judgment. (Casey, supra, 206 Cal.App.4th at pp. 1225, 1228.) We reasoned
that Casey himself had no knowledge of whether the products used or disturbed in his
presence contained asbestos, and that plaintiffs’ interrogatory responses did not state
“specific facts showing that Casey was actually exposed to asbestos and/or asbestos-
containing products due to Perini’s activities” and failed to identify the products to which
he was exposed or the extent of his exposure. (Id. at pp. 1230–1231.) Thus, we
concluded, plaintiffs’ discovery responses stated in effect that they lacked specific facts
supporting their claims, and Perini met its initial burden of presenting evidence to make a
prima facie case that there were no triable issues of fact regarding causation. (Id. at
p. 1231.)
       The plaintiffs in Andrews alleged that Paul Andrews had been exposed to asbestos
from defendant Foster Wheeler LLC’s (Foster Wheeler) products. (Andrews, supra,


                                             18
138 Cal.App.4th at p. 99.) Foster Wheeler moved successfully for summary judgment.
(Ibid.) Its motion was based on two facts. First, Andrews had admitted in his deposition
that he had no knowledge of Foster Wheeler, of having worked with its products, of
having been in the presence of anyone working with its products, or of having been
exposed to asbestos in connection with its products. (Ibid.) Second, in response to
special interrogatories seeking all of plaintiffs’ knowledge of Andrews’s exposure to
asbestos from Foster Wheeler products, plaintiffs failed to state specific facts showing
Andrews was exposed to asbestos-containing materials from Foster Wheeler’s products.
(Id. at pp. 99, 104–105.) Their responses made general statements that Andrews had
been exposed to Foster Wheeler’s asbestos-containing boilers in the course of his work
on a number of ships, but did not otherwise refer to any Foster Wheeler products or
provide any facts known to anyone with knowledge of Andrews’s exposure. (Id. at
pp. 104–105.)
       Our colleagues in Division Two of the First Appellate District concluded Foster
Wheeler had met its initial burden of production, stating, “As can be seen by this review,
plaintiffs answered comprehensive interrogatories by stating in effect that they had no
specific facts supporting their claim against Foster Wheeler.” (Andrews, supra,
138 Cal.App.4th at p. 105.) The discovery responses, “devoid of material facts showing
that Andrews had been exposed to a Foster Wheeler product,” were prima facie evidence
that plaintiffs “ ‘[did] not possess, and cannot reasonably obtain, needed evidence’ to
support their claim. [Citation.]” (Id. at pp. 105–106.)
       Collin is also instructive. The plaintiffs there brought an action against multiple
defendants alleging asbestos-related injury, and the trial court granted summary judgment
as to four of them. (Collin, supra, 228 Cal.App.4th at pp. 586–587.) One of the
defendants, CalPortland, presented evidence that it manufactured and sold only one
asbestos-containing cement product (called Colton gun plastic cement) and that at the
same time it also manufactured cement (called plastic cement) that did not contain
asbestos. (Id. at p. 589.) Plaintiff Loren Collin had testified that he used CalPortland
plastic cement and that he did not recall ever seeing the Colton gun plastic cement brand


                                             19
name. (Id. at p. 590.) His interrogatory responses averred that he was exposed to
“ ‘CalPortland plastic cement products’ ” in the course of his work. (Ibid.) No other
witness identified CalPortland products. (Ibid.) This showing, the Court of Appeal
concluded, was sufficient to raise an inference that plaintiffs could not prove the element
of causation and thereby shift the burden of production to them. (Id. at p. 591.)
       Another of the defendants in the Collin case, Kaiser Gypsum, manufactured an
asbestos-containing joint compound from 1959 until early 1976; at that point, it ceased
manufacturing and selling any product that contained asbestos, and ceased all
manufacturing and sales operations in 1978, although plaintiffs argued it was reasonable
to infer Collin could have encountered inventory of the compound for approximately a
year later. (Collin, supra, 228 Cal.App.4th at p. 593.) Thus, according to the plaintiffs,
Collin could have been exposed to asbestos-containing Kaiser Gypsum products for
17 years of the approximately 21-year exposure period. (Ibid.) In support of its motion
for summary judgment, Kaiser Gypsum submitted evidence that it began selling an
asbestos-free joint compound in 1974, and that by the end of 1975 it had removed
asbestos from all but one joint compound product. (Id. at p. 594.) Collin testified that he
saw Kaiser Gypsum compound “ ‘over the years,’ ” and that on numerous occasions he
worked around others who used or sanded Kaiser Gypsum joint compound, cleaned up
after using the product was used, and breathed the dust created by such work. However,
he did not know whether any of the Kaiser Gypsum products he encountered contained
asbestos and he could not identify any particular year he saw Kaiser Gypsum joint
compound on a jobsite. (Ibid.) He did not know of any documents or witnesses that
would show whether he was exposed to asbestos from a Kaiser Gypsum product, and did
not know the complete name of any Kaiser Gypsum joint compound product he
encountered. (Ibid.) His interrogatory responses did not provide any further facts. (Id. at
pp. 594–595.) This showing, the appellate court concluded, was sufficient to shift the
burden on summary judgment on the issue of causation. (Ibid.) The court concluded,
“Without any fact showing when [Collin] was exposed to Kaiser Gypsum joint



                                            20
compound, the trier of fact could not reasonably infer that [Collin] was more likely than
not exposed to asbestos attributable to Kaiser Gypsum. [Citation.]” (Id. at p. 596.)
       As to two other defendants, J-MM and Formosa, the appellate court concluded
they were not entitled to summary judgment on the issue of exposure. (Collin, supra,
228 Cal.App.4th at pp. 597–600.) Collin had testified that he had worked in the vicinity
of other workers who installed, cut or “machined” Transite asbestos cement pipes
associated with those defendants during at least a portion of the relevant time period, and
there was no evidence he was asked to provide further information about product
encounters during that time period and failed to do so. Nor was there evidence other
suppliers had supplied the pipes. (Id. at pp. 598–599.) Thus, the court concluded, those
defendants had not met their initial burden to show the plaintiffs did not possess and
could not reasonably obtain needed evidence. (Id. at p. 599.)
       The facts here are closer to those related to CalPortland and Kaiser Gypsum in the
Collin case than to those related to J-MM and Formosa. As plaintiffs point out, there is
evidence that Lepore was present in the CED while work was being performed on Ford
vehicles. The record also shows, however, that many different kinds of work were
performed in the CED on many kinds of vehicles. Moreover, no one has testified that
Lepore was present while asbestos-releasing work was performed on asbestos-containing
Ford products, and plaintiffs’ interrogatory responses show they have no knowledge of
any further witnesses with pertinent information. Based on Ford’s showing, while it is
possible that Ford products were a source of the asbestos to which Lepore was exposed,
the record is insufficient to allow such a finding by a preponderance of the evidence. We
therefore agree with the trial court that Ford shifted the burden of production to plaintiffs.
       We are not persuaded otherwise by plaintiffs’ argument that Ford failed to meet its
burden of showing plaintiffs lacked supporting evidence because it omitted the strongest
evidence showing exposure. This evidence, they argue, consisted of Roman’s testimony
that he and Lepore were “continuously” in the CED and that he was present with Lepore
when brake work was being done on Ford vehicles, and that Bailey testified he would
order Ford parts for Ford vehicles.


                                             21
       The court in Collin faced and rejected a similar contention, concluding that a
defendant’s failure to set forth all material evidence did not necessarily defeat a threshold
burden, and that the omission did not appear to be an attempt to mislead the trial court
about the state of the discovery record. (Collin, supra, 228 Cal.App.4th at p. 591.)
Similarly here, we cannot say that any omission on Ford’s part was an attempt to mislead
the court. The evidence Ford submitted in support of its motion made clear that Lepore
was present in the CED while mechanics performed brake, clutch, and engine work on
Ford vehicles, among many others, and that some of the replacement parts used were
Ford parts.11
   C. Plaintiffs Met Their Burden
       The next question we face is whether plaintiffs met their burden to produce
evidence showing a triable issue of fact as to Ford. In considering whether plaintiffs’
showing is sufficient to raise a triable issue, we bear in mind that “[i]t is not enough to
produce just some evidence. The evidence must be of sufficient quality to allow the trier
of fact to find the underlying fact in favor of the party opposing the motion for summary
judgment.” (McGonnell, supra, 98 Cal.App.4th at p. 1105.) There, this court concluded
that “speculation that at some time [the decedent] might have cut into a wall that might
have contained Kaiser joint compound that might have contained asbestos” created “only
‘a dwindling stream of probabilities that narrow into conjecture.’ [Citation.]” (Ibid.)
       An example of evidence sufficient to support a reasonable inference of exposure is
found in Lineaweaver, supra, 31 Cal. App. 4th 1409. There, our colleagues in Division
One of the First Appellate District found the circumstantial evidence sufficient to show
that a plaintiff was exposed to a defendant supplier’s asbestos-containing insulation
where the defendant was the exclusive distributor of Pabco asbestos insulation products,
the plaintiff worked with and around asbestos insulation during the relevant time period,
insulation covered about two-thirds of the pipes and much of the equipment in the
refinery where the plaintiff worked, the plaintiff saw boxes of Pabco products at the


       11
            We reach the same conclusion as to the other defendants.

                                              22
refinery, the defendant performed about half of the insulating work at the refinery during
the 1960’s, when the plaintiff worked there, and another major insulator used Pabco
products as part of its supplies. (Id. at pp. 1419–1420.)
       Here, plaintiffs presented evidence that at one point up to 150 pieces of equipment
were serviced in the CED on a daily basis, that Ford vehicles were among the many types
of vehicles in the fleet, that the work included “re-brak[ing]” the vehicles, that OEM
replacement parts were most often used, and that Ford supplied some of the replacement
parts. Lepore visited the CED frequently and was present in the CED while vehicles
underwent work, including when mechanics used compressed air to clean brake
assemblies, creating dust, he was present while brake work was being done on Ford
vehicles, and it was “common” for him to be in the vicinity of removal or replacement of
brakes, clutches, and gaskets on Ford vehicles.
       This evidence is sufficient to raise a triable issue of fact. In considering this issue,
we bear in mind our duty to view the evidence “in the light most favorable to the plaintiff
as the losing party . . . [and] strictly scrutinize the defendant’s evidence and resolve any
evidentiary doubts or ambiguities in the plaintiff’s favor.” (Barber, supra, 151
Cal.App.4th at p. 1463.) We recognize that mechanics performed many different kinds
of work on many different types of vehicles in the CED, that Lepore was never present to
view a brake job from start to finish, and that aftermarket replacement parts were used at
times. However, there is also direct evidence that Roman was present with Lepore when
brake work was being done on Ford vehicles, and that it was “common” for them to be
nearby while brakes, gaskets, and clutches were being removed and replaced on Fords.
Mechanics would use compressed air to clean brake assemblies within a few feet of
Lepore, making the air dusty. Moreover, there is evidence that vehicles were periodically
phased out and replaced with new vehicles every few years, and that OEM brakes,
clutches, and gaskets were typically used when replacements were necessary. This
evidence would be sufficient to allow a trier of fact to conclude Lepore was exposed to




                                              23
asbestos released from products manufactured or distributed by Ford. As a result, Ford is
not entitled to summary judgment.12
   D. Navistar’s Motion for Summary Judgment
       The evidence Navistar submitted in support of its motion showed that Lepore
could not recall whether he saw work performed on International vehicles and did not
know whether the brakes, clutches, or gaskets of any International vehicles he saw at the
Port were original. Nor could Bangs or Bailey identify the brand of any piece of
equipment that underwent work in Lepore’s presence. Both the vehicles and the
replacement parts at the CED came from a variety of manufacturers, and aftermarket
brakes, gaskets, and clutches were sometimes bought for International vehicles. Roman
could not describe by make, model, or maintenance history any International vehicle he
saw undergoing brake, clutch, or gasket work while he was in the CED with Lepore, did
not know if the material he saw removed was original to the vehicle, did not know the
brand name of any brake, clutch, or gasket he saw installed in Lepore’s presence, and did
not recall seeing International boxes with those parts while he was with Lepore.
Plaintiffs’ discovery responses noted that Villegas’s deposition had not yet taken place,
but otherwise did not identify any other witnesses who could testify that Lepore was
exposed to asbestos from Navistar or International vehicles or products. As we did with
Ford’s motion on the basis of a similar showing, we conclude this evidence was sufficient
to shift the burden of production to plaintiffs.
       Plaintiffs met their burden. In opposition to Navistar’s motion, they presented
evidence that International and Navistar were among the manufacturers and suppliers of
vehicles, equipment, and replacement parts used in the CED, that the CED serviced
heavy trucks, construction equipment, and dump trucks made by International, and that
approximately a third of the dump trucks in the Port’s training fleet were made by


       12
         Because we reach this conclusion, we need not reach plaintiffs’ additional
argument that even if there is no evidence from which it could be inferred that Lepore
was exposed to asbestos from Ford’s new or OEM brakes, Ford should still be held liable
because its vehicles required asbestos-containing brake shoes.

                                              24
International Harvester. There was evidence that the Port had a “consistent” policy of
using OEM equipment on heavy duty equipment from the early 1970’s through 1984.
There was also evidence that brake work was done “all the time” while Roman and
Lepore were present, and Roman testified directly that he saw brake work done on
wheeled International equipment in Lepore’s presence in the CED between 1974 and
1983.
        We recognize that this evidence is not overwhelming. As we have already
explained, however, we must view the evidence in the light most favorable to the
plaintiff. (Barber, supra, 151 Cal.App.4th at p. 1463.) Viewed in this favorable light,
the evidence may be interpreted to show that it is more likely than not that Lepore was
present while asbestos-releasing brake work was being performed on Navistar heavy
equipment using original or OEM parts. In the circumstances, we conclude summary
judgment was not properly granted as to Navistar.
   E. Gibbs’s Motion for Summary Judgment
        We reach a different conclusion with respect to Gibbs’s motion for summary
judgment. Gibbs relied on much of the same evidence as did Ford and Navistar. Gibbs
also showed that Bailey did not know how often he bought brakes for Navistar vehicles
from Gibbs, that he did not know whether Lepore was present when brakes supplied by
Gibbs were installed on a Navistar vehicle, that he could not identify a vehicle for which
he obtained supplies at Gibbs, and that he could not recall any specific type of gasket he
obtained from Gibbs. Lepore’s colleague, Roman, could not identify the brands of any
replacement parts he saw installed while he was with Lepore. Plaintiffs did not identify
any other witnesses than those we have already discussed who might be able to testify to
Lepore’s exposure to asbestos. This evidence is sufficient to demonstrate that plaintiffs
do not have, and cannot reasonably obtain, proof that Lepore was exposed to asbestos
released by parts provided by Gibbs, and thus the burden was shifted to plaintiffs to show
a triable issue of material fact.
        Plaintiffs failed to meet their burden. The evidence they submitted showed that
Gibbs sold automotive replacement parts to Port Hueneme, including brakes, clutches,


                                            25
and gaskets, that these parts may have included asbestos-containing brake parts under the
names of Fleetright and International Harvester, that Gibbs sometimes serviced Port
Hueneme’s vehicles and used International replacement parts, and that Villegas
frequently saw Lepore in the brake shop. Bailey testified that he obtained Navistar
replacement parts from Gibbs. However, Port Hueneme also used replacement parts
from a number of other vendors, including Quinn, Catlin’s, NAPA, Oxnard Auto Parts,
Camarillo Auto Parts, Detricks, Ford, GM, Chrysler, and International. This evidence is
insufficient to allow a trier of fact to conclude that it is more likely than not that parts
supplied by Gibbs exposed Lepore to asbestos.
       Because we have concluded, in our de novo review, that Gibbs met its burden in
its initial showing and that plaintiffs failed to raise a triable issue of fact in their
opposition, we need not consider plaintiffs’ contention that they were deprived of due
process by the trial court’s reliance on evidence submitted with Gibbs’s reply brief.
   F. Kelsey-Hayes’s Motion for Summary Judgment
       1. Evidence Submitted by Parties
       In support of its motion, Kelsey-Hayes submitted evidence that Lepore did not
identify Kelsey-Hayes or Fruehauf as the maker or supplier of any vehicle or part he
encountered in his work at the port, that Bailey did not recall hearing of Kelsey-Hayes,
that Bangs did not know whether Kelsey-Hayes made any automotive product, that
although Bangs recalled seeing brake work done on Fruehauf trailers in the CED, he did
not know if the components were OEM equipment, and that Roman had never heard of
Kelsey-Hayes or Fruehauf. Kelsey-Hayes also submitted deposition excerpts in which
Villegas testified that he did not know whether Lepore was present when he removed
original brakes and gaskets from Fruehauf trailers or when he removed or installed
Kelsey-Hayes brake products.
       In their opposition, plaintiffs showed that Kelsey-Hayes products were used in the
CED, that brake products were arced there, and that the Port continuously bought new
trailers, including Fruehauf trailers. Villegas testified that he arced brakes frequently,
including Kelsey-Hayes brakes, and that he did so while Lepore was present. When


                                                26
asked how he knew Lepore was present when he arced Kelsey-Hayes brakes, he
responded, “Well, I knew him. I seen him all the time.” He explained that Lepore went
to the CED frequently. After cross-examination, the following exchange took place:
“Q. You were just asked how you know that you arced different brand brakes with Mr.
Lepore present. [¶] A. That is correct. [¶] . . . [¶] Q. Okay. So your testimony that you
arced Kelsey-Hayes brand brakes with Mr. Lepore present at times, is that based on your
recollection of doing that, or is that based on something else? [¶] [Objection.] [¶]
[A.] That’s correct, my recollection.” (Italics added.) Bangs recalled Lepore being
present when brake work was being done on Fruehauf trailers. When asked what he
recalled about that, he responded, “I recall several times we used to walk down the
hallways [in the CED] when I was in supervision. The trailers would be under—under
overhaul, being repaired, being serviced.”
       In response to this showing, Kelsey-Hayes submitted further excerpts from the
depositions of Villegas and Bangs in an effort to show that the testimony plaintiffs relied
on was speculative and did not directly link Lepore to any work performed on Fruehauf
trailers. The following colloquy took place at Villegas’s deposition: “Q. Do you know
if Mr. Lepore was present when you ever installed or removed a Kelsey-Hayes brake
product? [¶] A. I’m sure he was there when I did a lot of work, yes. [¶] Q. Do you
know? . . . [A.] Not at this moment I do not. [¶] Q. Can you think of any other
mechanic at this location that you know of that installed or removed a Kelsey-Hayes
brake product? [¶] A. I don’t know at this moment.”
       Later in Villegas’s deposition, the following exchange took place: “[Q.] Can you
tell me whether or not you arced Kelsey-Hayes brand brakes when you worked in the
brake shop? [¶] A. Yes, I did. [¶] Q. Can you tell me whether or not at times you arced
Kelsey-Hayes brand brakes while Mr. Lepore was present? [¶] . . . [¶] [A.] Yes, we
arced a lot in that era. [¶] . . . [¶] Q. . . . Can you tell me the specific number of times that
you arced Kelsey-Hayes brand brakes with Mr. Lepore present? [¶] . . . [¶] [A.] I
couldn’t tell you the numbers, but we did it on a daily occurrence.”



                                               27
       Later in the deposition, Villegas was asked, “Q. How do you know that [Lepore]
was present when you arced a Kelsey-Hayes brake? [¶] A. We had that product in our
inventory. We used it quite often. [¶] Q. I understand that. But how do you know it was
specifically a Kelsey-Hayes brake you were arcing when Lepore was present? [¶] . . . [¶]
A. Because we had that product frequently. We ordered it, we used it, as well as other
products. [¶] Q. Was there any product, any brake product in that whole inventory
where Lepore wasn’t present when you arced a brake? [¶] A. I’m not sure. [¶] Q. So
the best answer you can give is how you know Lepore was present when you arced a
Kelsey-Hayes brake is that Kelsey-Hayes was in the inventory? [¶] [Objection.]
[¶] [Q.] Is that true? [¶] [A.] That’s my best answer.”
       Kelsey-Hayes also submitted additional excerpts of Bangs’s deposition. Bangs
testified that between 1978 and 1990, he inspected the brakes on a Fruehauf trailer four or
five times; when asked if Lepore was present for any of those inspections, he replied, “He
was probably in the area, but I—he wasn’t with me.” He explained that “probably in the
area” meant in one of the CED’s buildings. He testified that he recalled Lepore being
present when others did brake work on a Fruehauf trailer between 1973 and 1990, but
upon further questioning, explained that he and Lepore would walk down hallways and
that “mixtures of trailers” were being overhauled.
       2. Ruling on Kelsey-Hayes’s Motion
       At the hearing on Kelsey-Hayes’s motion for summary judgment, the trial court
indicated that although its role was not to judge credibility, it could properly examine the
foundation for a witness’s statements. After taking the matter under submission, the trial
issued an order granting the motion in which it ruled, without further elaboration, that
Kelsey-Hayes sustained its initial burden of production and plaintiffs “failed to present
evidence creating a triable issue whether Mr. Lepore was exposed to asbestos-containing
products or materials attributable to defendant.”
       Later, at the hearing on plaintiffs’ motion for a new trial, the court stated that it
had found Villegas’s testimony to be speculative, and in its order denying the motion, the



                                              28
court found that his deposition testimony “lacked foundation and was speculative in
nature.”
       3. Discussion
       As we did with the other defendants, we conclude that the evidence Kelsey-Hayes
submitted was sufficient to shift the burden to plaintiffs to show a triable issue of material
fact that Lepore was exposed to asbestos from Kelsey-Hayes’s products.13 We also
conclude that plaintiffs met their burden. Villegas testified that it was his recollection
that he arced Kelsey-Hayes brand brakes while Lepore was present. This testimony was
unambiguous and was sufficient to support a finding in plaintiffs’ favor on this issue.14
       We recognize that, in its full context, this evidence is not compelling. Villegas
also testified that he did not know whether Lepore was present when he removed or
installed Kelsey-Hayes brakes or removed original brakes and gaskets from Fruehauf
trailers, and that the reason he knew Lepore was present when he arced a Kelsey-Hayes
brake was that Kelsey-Hayes was in the inventory. Nevertheless, Villegas’s explicit
testimony that he recalled arcing Kelsey-Hayes brakes in Lepore’s presence is sufficient
to create a triable issue of fact on this issue.




       13
          The basis of Kelsey-Hayes’s motion was that plaintiffs could not prove the
threshold issue that Lepore was exposed to asbestos from its products, not that he could
not show that any exposure was to a reasonable medical probability a substantial factor in
contributing to the aggregate dose of asbestos he inhaled or ingested, and hence to his
risk of developing asbestos-related disease. (See McGonnell, supra, 98 Cal.App.4th at
p. 1103; Lineaweaver, supra, 31 Cal.App.4th at pp. 1415–1416.) Accordingly, the only
question before us is whether there is evidence that would support a finding that Lepore
was exposed to asbestos from Kelsey-Hayes’s products.
       14
          We recognize that, in ruling on plaintiffs’ motion for a new trial, the court found
that Villegas’s testimony regarding Kelsey-Hayes brakes lacked foundation and was
speculative. However, the record does not show that the court excluded the testimony
when it ruled on Kelsey-Hayes’s motion for summary judgment. Nor did Kelsey-
Hayes’s written objections to evidence in connection with the motion for summary
judgment include an objection to Villegas’s deposition testimony.

                                                   29
   G. Motions for New Trial
       As we have explained, in denying plaintiffs’ new trial motions, the trial court
found the declarations submitted in support of the motions were not newly discovered
evidence for purposes of Code of Civil Procedure section 657, subdivision (4). Plaintiffs
contend the trial court should have admitted the evidence and that the evidence raised
triable issues of fact. Because we are reversing the summary judgments in favor of Ford,
Navistar, and Kelsey-Hayes, this issue remains only as to Gibbs.
       “An order granting summary judgment is properly challenged by a motion for new
trial. [Citation.] . . . The new trial motion may seek reversal of the summary judgment
on the ground that there are triable issues of fact. [Citation.] In addition, the motion may
assert that the summary judgment should be reversed because there is ‘[n]ewly
discovered evidence’ (Code Civ. Proc., § 657, [subd. (4)]). [Citation.] [¶] The
determinations underlying the new trial order dictate our standard of review. [Citation.]
To the extent the order relies on the resolution of a question of law, including the
existence of triable issues of fact, we examine the matter de novo. [Citations.] To the
extent the order relies on the assertion of newly discovered evidence, we examine the
order for an abuse of discretion. [Citation.]” (Doe v. United Air Lines (2008)
160 Cal. App. 4th 1500, 1504–1505 (Doe).) “Generally, when a party seeking a new trial
knew, or should have known, about the pertinent evidence before trial but did not
exercise due diligence in producing it, the grant of a new trial is error.” (Id. at p. 1509;
accord Hall v. Goodwill Industries of Southern California (2011) 193 Cal. App. 4th 718,
730–731.)
       We discern no abuse of discretion in the trial court’s finding that Templin’s
declaration was not newly discovered evidence. Plaintiffs argue the evidence was “newly
discovered” because Gibbs’s motion for summary judgment raised only the issue of
whether Lepore was exposed to its products. With their reply briefs, plaintiffs contend,
defendants submitted additional evidence to support their argument that no witness could
state with certainty whether the parts being repaired were original or OEM parts.
Templin’s declaration, they assert, was intended to address these new challenges by


                                              30
showing that Lepore was exposed to asbestos released from defendants’ products even
when he was not present during repairs, because that asbestos was released into the CED,
spread throughout the CED buildings, and remained there for a lengthy period.
       We reject this contention. Gibbs’s motion was based squarely on the theory that
there was no admissible evidence Lepore was exposed to asbestos from products it
distributed or sold. Templin’s declaration was intended to show that Lepore was exposed
to asbestos from defendants’ products even if he was not nearby when asbestos from
those products was disturbed. It was directly relevant to the issue of exposure. Nor was
Templin’s theory unknown to plaintiffs; nearly a year before the summary judgment
motions were filed, plaintiffs disclosed their potential expert witnesses; their list included
Templin and the disclosure stated that his testimony could include “dustiness” and “re-
entrainment.” In the circumstances, plaintiffs have failed to show the evidence was
newly discovered or that they exercised reasonable diligence in producing it. (Doe,
supra, 160 Cal.App.4th at p. 1509.) The trial court was well within its discretion to
conclude the evidence was not newly discovered.
       We reach the same conclusion with respect to Bailey declaration. Bailey stated
that Gibbs was the Port’s main source for International replacement brakes, clutches, and
gaskets, and that it was uncommon to use non-OEM replacement parts on International
equipment. This evidence was intended to show that Lepore was exposed to asbestos
from parts manufactured, supplied, or distributed by Gibbs or Navistar; and, as we have
explained, the summary judgment motions directly raised the question of exposure. The
time for plaintiffs to produce that evidence was in their opposition to the summary
judgment motion, not in support of a motion for a new trial.
                                      IV. DISPOSITION
       The judgment in favor of Gibbs is affirmed. Gibbs shall recover its costs on
appeal. (Cal. Rules of Court, rule 8.278(a).) The judgments in favor of Ford, Navistar,
and Kelsey-Hayes are reversed. Plaintiffs shall recover the costs on appeal associated
with the judgment for Ford, Navistar, and Kelsey-Hayes. (Ibid.)



                                             31
                                 _________________________
                                 Rivera, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Reardon, J.




                            32